Exhibit 99.1 Media Relations: Investor Relations: Chris Faust Brett Maas FastLane Communications Hayden Communications 973-226-4379 646-536-7331 cfaust@fast-lane.net brett@haydenir.com FOR IMMEDIATE RELEASE: Onstream Media Corporation Signs Definitive Agreement to Acquire Narrowstep Inc. Acquisition Combines Leading Technologies to Provide a Comprehensive Internet TV and IPTV Offering POMPANO BEACH, FL – May 30, 2008 – Onstream Media Corporation (NASDAQ: ONSM), a leading online service provider of live and on-demand internet video, announced today that it has signed a definitive merger agreement to acquire Narrowstep™ Inc. (OTCBB: NRWS), the “TV on the Internet Company” and a leading provider of Internet TV and IPTV (Internet Protocol Television) services. The combination of Narrowstep’s automated IPTV platform, TelvosÔ, and Onstream’s Digital Media Services Platform (DMSP) is expected to result in a single comprehensive platform with a unique ability to acquire, store, manage, process, protect, monetize and deliver, digital broadcast quality video to TV’s, computers, iPods, mobile phones, etc. In the transaction, the shareholders of Narrowstep will receive 11.1 million shares of Onstream Media common stock plus the opportunity to earn up to an additional 8.9 million Onstream Media shares subject to Narrowstep’s business achieving substantial revenue growth targets during the 18 months following the acquisition. The acquisition is expected to close in approximately 90-120 days, subject to shareholder approval.Both companies have agreed to immediately execute a restructuring plan designed to significantly reduce or eliminate substantial costs related to Narrowstep’s facility leases, SG&A expenses, public company and headquarters costs, and other professional fees and services. As a result, Onstream expects that Narrowstep will generate operating cash flow on a standalone basis soon after the closing. “Since the founding of Onstream Media our strategic direction has been predicated on capitalizing on the integration of video-on-the-web and broadcast television, making web-based programming indistinguishable from over-the-air, cable or satellite-originated programming,” said Randy Selman, president and Chief Executive Officer of Onstream Media. “With the addition of Narrowstep, we now have a full suite of enabling technologies to address this emerging market requirement. We believe that the combination of Narrowstep’s automated IPTV platform and Onstream’s advanced capabilities in meta-tagging, optimization, indexing and classification will solidify our leadership position within the industry making Onstream even more attractive to a wide-range of potential partners, including telecom, satellite and cable companies, and hardware vendors. We are very excited about the opportunities before us.” Mr. David C. McCourt, Chairman and interim CEO of Narrowstep, stated, “I have always believed that Narrowstep had the highest-quality Internet TV technology, as well as the best tools for monetizing content on the web. The synergies that we expect to be realized between Narrowstep’s best-of-breed technology and Onstream’s product set and thousands of corporate customers is expected to create a complete Internet-media solution and winning combination for customers, employees and shareholders of both companies.” Narrowstep’s innovative and proprietary technology provides the functionality to recreate the television-like experience either on the desktop computer screen or through the home television, as well as the ability to integrate with the new set top boxes and other IPTV technologies, such as those developed by the CableLabs™ industry consortium. Narrowstep offers its customers the expertise and technology to move, manage and monetize video content across the Internet. Narrowstep’s automated technology includes: 1. Playlist functions (the ability to string videos together to create 24 hour continuous feeds) 2. Channel management 3. A full suite of monetization tools including automated ad serving, e-commerce, and payment processing options to manage video-on-demand, pay-per-view, download and subscription models 4. Customizable player technology, including cross-platform and cross-browser support and GUI-rich community functions utilizing Microsoft Silverlight technology 5. Digital Rights Management including geographic restrictions 6. Complete content syndication capabilities 7. Distribution tools including search-engine optimization, automated RSS feeds, and embedded video technology Mr.
